DETAILED ACTION
This action is in response to the request for continued examination filed 25 May 2022.
Claims 7 and 16 are cancelled.
Claims 5-6, 8, 14-15, 17, and 21 are previously presented.
Claims 1-4, 9-13, 18-20, and 22 are currently amended.
Claims 1-6, 8-15, and 17-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Claim Interpretation
Limitations of claims 1-6 and 8-9 were previously interpreted under 35 USC §112(f). Claim 1 now recites “one or more memories storing instructions, one or more processors coupled to the one or more memories, wherein execution of the instructions cause the one or more processors to function as: …”. Accordingly the “units configured to …” of claim 1 are no longer interpreted under 35 USC §112 (f).
Dependent claims 2-4, 6, and 9 now recite “wherein the one or more processors further function as” and are interpreted given the structure in claim 1, i.e. “instructions cause the one or more processors to function as”, and accordingly, the “units configured to” of dependent claims 2-4, 6, and 9 are no longer interpreted under 35 USC §112 (f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites an “information processing apparatus” comprising “one or more memories storing instructions, one or more processors coupled to the one or more memories”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “a derivation unit configured to derive a form coefficient which is used for the thermal analysis of radiation based on structure data based on structure data” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a coefficient.
The claim recites "a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure for the thermal analysis of convection” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. a comparison [see claim 5].
The claim recites “a thermal analysis unit configured to perform the thermal analysis of convection on the structure based on the surface information and the thermal analysis of radiation on the structure based on the form coefficient” which is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III]; e.g. drawing a thermal circuit diagram and performing simple circuit calculations, or performing evaluations such as an outer surface will dissipate heat faster than an inner surface.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites that the apparatus is “configured to perform a thermal analysis including a thermal analysis of convection and a thermal analysis of radiation” which merely links the judicial exception to a field of use [see MPEP 2106.05(h)]. Merely linking the judicial exception to a field of use does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “wherein execution of the instructions cause the one or more processors to function as” units configured to carry out the operations and display the result, which amounts to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole, there is the computer-applied judicial exception linked to a field of use and mere instruction to implement the exception, so the claimed invention does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim links the judicial exception to a field of use; however, merely linking the judicial exception to a field of use does not provide significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a computer and display, and this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the computer-applied judicial exception linked to a field of use and mere instruction to implement the exception, so the claimed invention does not does not provide significantly more than the judicial exception itself.
Accordingly, at step 2B, the claimed invention is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the one or more processors further function as a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a resistance.
The claim recites “the thermal analysis unit performs the thermal analysis of convection on the structure based on the convection heat resistance” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram and performing simple circuit calculations.
The “second determination unit” limitation amounts to mere instruction to apply the judicial exception using a computer.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis, i.e. where the judicial exception includes the functionality claimed and the unit limitations are like the unit limitations discussed for claim 1. 

Regarding claims 3 and 4:
Claims 3 and 4 are similar to claim 2, but have units to determine a conduction heat resistance and a radiation heat resistance, respectively. The analysis given for claim 2 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “the first determination unit determines the surface information by comparing the form coefficient and a threshold value”; however, as discussed for claim 1, this is mere instruction to apply a process that may be performed mentally [a comparison]. Accordingly, the analysis given for claim 1 applies.

Regarding claim 6:
The claim recites “wherein the one or more processors further function as an input unit configured to input the threshold value”; however, the threshold is necessary for comparison so this amounts to insignificant extra-solution activity in the form of necessary data gathering. This insignificant extra-solution activity does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)] nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
The specification at [0032] provides a description of the input unit, i.e. “the input unit 501 reads structure data (CAD data) via an external device or a network based on a user instruction”. This description is congruous with a description of the coextensive functionality of a general processor [see MPEP 2181 II B] and amounts to well-understood routine, routine, and conventional activity; e.g. receiving or transmitting data over a network, or storing and retrieving information in memory [see MPEP 2106.05(d) II].
Considering the claim as a whole, there is well-understood, routine, and conventional insignificant extra-solution activity for the computer-applied judicial exception linked to a field of use, so the claimed invention does not does not integrate the judicial exception into a practical application nor does it provide significantly more than the judicial exception itself.
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claims 8 and 9:
The claims recite “wherein the display unit displays, on a display object that represents the structure, a symbol relating to the surface information in a superimposed manner” and “comprising a changing unit configured to receive a change to the threshold value from a user after the disp1ay unit displays the surface information or the result of the thermal analysis”; however, as described at [0046], the change is made by a user, and this corresponds to mere instruction to implement the judicial exception in a computer environment. The remaining limitations are units repeating operations of claim 1. Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claims 10-15 and 17-18:
The claims are directed to collections of operations; accordingly, the claims are found to be directed to inventions falling within the statutory category of processes.
The methods claimed correspond to those of claims 1-6 and 8-9 and are rejected under the same reasoning, mutatis mutandis.

Regarding claims 19-22:
The claims are directed to a non-transitory storage media storing programs to perform methods; accordingly, the claims are found to be directed to inventions falling within the statutory category of articles of manufacture.
Regarding the medium storing the program to perform the method, this amounts to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)]. The method performed corresponds to that performed by the apparatus of claims 1, 2, and 8-9.
Accordingly, the analysis given for claims 1 and 2 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (GILMORE, DAVID G., AND R. L. COLLINS. "Thermal design analysis." In Spacecraft Thermal Control Handbook, pp. 523-598. Aerospace Corporation, 2002 obtained from http://matthewwturner.com/uah/IPT2008_summer/baselines/LOW%20Files/Thermal/Spacecraft%20Thermal%20Control%20Handbook/15.pdf on 13 August 2022) in view of Zhang (ZHANG, EUGENE, AND GREG TURK. "Visibility-guided simplification." In IEEE Visualization, 2002. VIS 2002., pp. 267-274. IEEE, 2002).

Regarding claim 1, Gilmore discloses an information processing apparatus configured to perform a thermal analysis (P523:¶1: “the chapter provides a detailed discussion of how the analysis is performed, what computer programs are used, and why they are used.”; P536:¶5: “The TMM is usually a lumped-parameter representation of the thermal capacitance of each node and thermal conduction terms between nodes, and it is directly analogous to an electrical RC (resistance-capacitance) network. These models are constructed using a combination of computer-aided design (CAD) technologies and hand calculations, and later they will be discussed in detail.”; P539:¶¶1-2: “Numerical techniques used to solve the partial differential equations describing such electrical systems have been conveniently adapted to computer solutions of thermal networks, thus enabling the thermal engineer to readily compute temperature distributions and gradients of complex physical thermal networks. Thermal-analysis computer programs have been developed that require the user to define a system thermal network analogous to an electrical circuit. Once data describing the network components are input, preprogrammed routines calculate the transient or steady-state solutions. This section discusses the development of a thermal network and the numerical techniques for solving it.” EN: citations are exemplary, references to computer implementations are found throughout the disclosure) including a thermal analysis of convection and a thermal analysis of radiation (P544:¶¶4-5: “Conductors are the thermal math modeling network elements that represent the heat-flow paths through which energy is transferred from one node to another. Figure 15.8 illustrates the element node temperatures (T), capacitances (C), and conductors (G) that comprise a thermal network. The three processes by which heat flows from a region of higher temperature to a region of lower temperature are conduction, convection, and radiation.”; PP548-549: discussing how convection is analyzed; PP549-551: discussing how radiation is analyzed; P578:¶1: “In building a thermal model the analyst decides how many nodes to use, how to distribute them, and how to connect them by radiation, conduction, or convection. The resulting model network produces a system of finite-difference equations with either constant or variable coefficients.” EN: demonstrating the combined analysis (interactions between radiation, conduction, and convection elements via a system of equations; PP575-end of document discuss computer codes implementing the analysis), the information processing apparatus comprising:
one or more memories storing instructions (P584:¶4: “A small AV means a large number of nodes and conductors, and the computer memory must contain enough space to hold all parameters (capacitance, temperature, conductance, etc.) associated with the model.”),
one or more processors coupled to the one or more memories, wherein execution of the instructions cause the one or more processors to function (P596:¶1: “As discussed previously, the OCTREE method is useful for speeding up the determination of a ray/surface intersection in a single processor. Another powerful method is to develop a distributed-processing system for a Monte Carlo code. In this case tens of processors can be used. Such a system can significantly reduce execution times for problems with hundreds of surfaces. The efficiency of any of the commercially available Monte Carlo codes on a single processor is important. However, running a Monte Carlo code on multiple processors and on numerous computers has a significantly greater impact on reducing execution times for a given problem.”; and various references to “computer” and “program” and “code” found throughout the disclosure) as:
a derivation unit configured to derive a form coefficient which is used for the thermal analysis of radiation based on structure data (P550:top-P551: e.g. “The quantity thus obtained is then multiplied by the input value of the radiatior/conductor, thus reducing the radiation equation to a linear form. The thermal engineer need only be concerned with the input value of the radiation conductor, which takes the following form: [equations omitted] where … F i j is the geometric (configuration) factor from surface i to surface j (dimensionless); …;”; P550:¶2: “The geometric (configuration) factor from surface i to surface j, Fi_ j, is the fraction of total radiated energy from surface i that is directly incident on surface j; surface i is assumed to be emitting energy diffusely. Fj_ i would be the fraction of total radiant energy from surface j that is intercepted by surface i.”. EN: The form/configuration/shape/geometric factor, F, is a form coefficient is in the radiation equation for analysis of radiation); and
[surface information by using differing gray body factors (dependent upon form factors) depending on whether the surfaces are enclosed (internally exposed) or nonenclosed (externally exposed)] (P550:2nd equation showing “radiation between gray surfaces”; P550:¶5: “The gray-body shape factor 3 i-j is the product of the geometric shape factor Fi_ j and a factor that allows for the departure of the surface from blackbody conditions.”; P551:¶3: For nonenclosed surfaces, an effective emittance, 13eft, between the surfaces may be used to compute the gray-body form factor with the following equation: [eq 15.14]”) for the thermal analysis of convection (P578:¶1: “In building a thermal model the analyst decides how many nodes to use, how to distribute them, and how to connect them by radiation, conduction, or convection. The resulting model network produces a system of finite-difference equations with either constant or variable coefficients.” EN: demonstrating the combined analysis (interactions between radiation, conduction, and convection elements via a system of equations.);
a thermal analysis unit configured to perform the thermal analysis of convection on the structure based on the surface information and the thermal analysis of radiation on the structure based on the form coefficient (P544:¶¶4-5: “Conductors are the thermal math modeling network elements that represent the heat-flow paths through which energy is transferred from one node to another. Figure 15.8 illustrates the element node temperatures (T), capacitances (C), and conductors (G) that comprise a thermal network. The three processes by which heat flows from a region of higher temperature to a region of lower temperature are conduction, convection, and radiation.”; PP548-549: discussing how convection is analyzed; PP549-551: discussing how radiation is analyzed.); and
a display unit configured to display a result of the thermal analysis on a display device (P589:¶1: “The resulting temperatures are then returned to the finite-element mesh-generation code for display.”; P590:¶5: “These programs allow the analyst to generate complete TMMs and GMMs, execute them, and display the results in a user-friendly, menu-driven environment on a workstation or PC. These newer systems typically have a model builder, an orbital display capability, a radiation analyzer, a thermal analyzer, and postprocessing software to display temperature distributions and temperature heat-flux plots.”; P592: “These workstations and PCs provide the analyst with enough computer power to support graphics, analysis packages, and window-display systems, all integrated into powerful analysis platforms.”).
Gilmore does not explicitly disclose a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure.
However, Zhang teaches determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure (P268:right:¶¶2-3: “Therefore, V (p) measures the fraction of light which leave a sphere infinitely away from the object that can directly reach p. Furthermore, V (p) is related to the measure used by Nooruddin and Turk[17] for surface interior/exterior classification and visualization. For their applications, their measure is a binary measure and all camera views are weighted equally. Figure 2 shows the measure V (p) for some of our test models. The color coding is as follows: 0-1/3 (interpolating between white and red), 1/3-2/3 (interpolating between red and yellow), 2/3-1 (interpolating between yellow and green).” EN: The figures show inner surfaces in red and outer in green.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gilmore in view of the teachings of Zhang to include “determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” by using Zhang’s visibility measure to determine interior/exterior surface since Gilmore distinguishes between interior and exterior surfaces for thermal analysis (for the gray body factor as shown in the citations above) and the use of computer programs for calculating the form factor (P550:¶3: “Several computer programs have been developed to compute the shape factors between surfaces with complex geometries, and they will be discussed later.”) while Zhang provides a manner of computing a measure for determining exterior/interior classification (Zhang as cited above) in terms of a shape factor, i.e. Gilmore discloses a shape factor and its distinct use between interior/exterior contexts but is silent as to how to determine the interior/exterior where Zhang provides a manner of determining interior/exterior by using a shape factor.

Regarding claim 2, Gilmore discloses the information processing apparatus according to claim 1, wherein the one or more processors further function as a second determination unit configured to determine a convection heat [conductance] (PP548-549:§Convection: e.g. from ¶2: “G is the product of the average-unit thermal convective conductance h (convective heat-transfer or film coefficient) and the nodal surface area A in contact with the fluid. However, h is a complicated function of fluid flow, the thermal properties of the fluid medium, and the geometry of the system.”) needed in the thermal analysis of convection on the structure based on the surface information, wherein the thermal analysis unit performs the thermal analysis of convection on the structure based on the convection heat [conductance] (P578:¶1: “In building a thermal model the analyst decides how many nodes to use, how to distribute them, and how to connect them by radiation, conduction, or convection. The resulting model network produces a system of finite-difference equations with either constant or variable coefficients.” EN: demonstrating the combined analysis (interactions between radiation, conduction, and convection elements via a system of equations, and accordingly the surface information as shown in claim 1).
Gilmore does not explicitly disclose using resistance [as shown above, it is in terms of conductance].
However, Gilmore teaches “Two systems are analogous when they are represented by similar equations and boundary conditions, and the equations describing the behavior of one system can be transformed into the equations for the other by simply changing symbols of the variables. Thermal and electrical systems are two such analogous systems, as shown in Table 15.3. [Table 15.3] The analogy between thermal and electrical systems allows the thermal engineer to utilize widely known basic electrical laws such as Ohm's Law and Kirchhoff's Laws, which are used for balancing networks. Numerical techniques used to solve the partial differential equations describing such electrical systems have been conveniently adapted to computer solutions of thermal networks, thus enabling the thermal engineer to readily compute temperature distributions and gradients of complex physical thermal networks. EN: note in particular that the table shows that the conductance is equivalent to the inverse of the resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gilmore in view of the further teachings of Gilmore to include the use of resistance by substituting the inverse resistance for the conductance which is a simple substitution of one known element, i.e. conductance, for another, i.e. resistance via its inverse, to obtain predictable results, i.e. since the two are completely mathematically equivalent the result is the same.	

Regarding claim 3, Gilmore discloses the information processing apparatus according to claim 2, wherein the one or more processors further function as a third determination unit configured to determine a conduction heat resistance (PP546-548: e.g. eq 15.7 showing the conductance equation, “resistance” is obvious as for claim 2) needed in the thermal analysis of conduction on the structure, wherein the thermal analysis unit performs the thermal analysis of convection on the structure based on the convection heat resistance and the conduction heat resistance (P578:¶1: “In building a thermal model the analyst decides how many nodes to use, how to distribute them, and how to connect them by radiation, conduction, or convection. The resulting model network produces a system of finite-difference equations with either constant or variable coefficients.” EN: demonstrating the combined analysis (interactions between radiation, conduction, and convection elements via a system of equations, and accordingly the convection and conduction; “resistance” is obvious as for claim 2).

Regarding claim 4, Gilmore discloses the information processing apparatus according to claim 2, wherein the one or more processors further function as a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient (P544:¶¶4-5: “Conductors are the thermal math modeling network elements that represent the heat-flow paths through which energy is transferred from one node to another. Figure 15.8 illustrates the element node temperatures (T), capacitances (C), and conductors (G) that comprise a thermal network. The three processes by which heat flows from a region of higher temperature to a region of lower temperature are conduction, convection, and radiation.”; PP549-551: discussing how radiation is analyzed; EN: “resistance” is obvious as for claim 2), wherein the thermal analysis unit performs the thermal analysis of convection on the structure based on the convection heat resistance and the thermal analysis of radiation on the structure based on the radiation heat resistance or performs the thermal analysis of convection on the structure based on the convection heat resistance; and a conduction heat resistance; and the thermal analysis of radiation on the structure based on the radiation heat resistance (P578:¶1: “In building a thermal model the analyst decides how many nodes to use, how to distribute them, and how to connect them by radiation, conduction, or convection. The resulting model network produces a system of finite-difference equations with either constant or variable coefficients.” EN: demonstrating the combined analysis (interactions between radiation, conduction, and convection elements via a system of equations, and accordingly any combination of the radiation, convection and conduction; “resistance” is obvious as for claim 2).

Regarding claim 5, Gilmore discloses the information processing apparatus according to claim 1, wherein the first determination unit determines the surface information by comparing the form coefficient and a threshold value (with Zhang as for claim 1. EN: The referenced “binary” method of Nooruddin and Turk indicates a threshold, i.e. that which splits the binary classification.

Regarding claim 6, Gilmore discloses the information processing apparatus according to claim 5, wherein the one or more processors further function as an input unit (P539:¶¶1-2: “Once data describing the network components are input, preprogrammed routines calculate the transient or steady-state solutions.”; P550:top-P551: e.g. “The quantity thus obtained is then multiplied by the input value of the radiatior/conductor, thus reducing the radiation equation to a linear form. The thermal engineer need only be concerned with the input value of the radiation conductor.” P590:¶4: “in the 1980s, with the development of minicomputers (e.g., the DEC VAX) and workstations (e.g., those from companies such as Sun Microsystems, Inc., and Hewlett-Packard Co.), the time required to build a thermal model could be greatly reduced through the interactive use of software codes that aid the analyst in model construction, debugging, and execution.” EN: using a computer with “interactive” software is an input/output unit (i.e. interactive)).
Gilmore does not explicitly disclose configured to input the threshold value.
However, Zhang teaches the threshold value (as shown for claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gilmore in view of the teachings of Zhang to include “configured to input the threshold value” by using the interactive software to interactively determine interior/exterior surface since Gilmore distinguishes between interior and exterior surfaces for thermal analysis (for the gray body factor as shown in the citations for claim 1) and the use of interactive software for “construction” and “debugging”, i.e. when debugging the model this allows for the interior/exterior distinction to be debugged.

Regarding claim 8, Gilmore discloses the information processing apparatus according to claim 1, wherein the display unit displays, on a display (as for claim 1).
Gilmore does not explicitly disclose object that represents the structure, a symbol relating to the surface information in a superimposed manner.
However, Zhang teaches displaying object that represents the structure, a symbol relating to the surface information in a superimposed manner (P268:right:¶1: “Furthermore, V (p) is related to the measure used by Nooruddin and Turk[17] for surface interior/exterior classification and visualization.” And fig 2 showing interior in red and exterior in green)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gilmore in view of the teachings of Zhang to include “displaying object that represents the structure, a symbol relating to the surface information in a superimposed manner” by displaying the result since, as noted for claim 7, Gilmore discloses interactive debugging and construction of the model and display of results is a necessary part of debugging which may be applied to the interior/exterior determination needed for gray body classification.
	
Regarding claim 9, Gilmore discloses the information processing apparatus according to claim 1, wherein the one or more processors further function as a changing unit configured to receive a change to a threshold value from a user after the display unit displays the surface information or the result of the thermal analysis, wherein the first determination unit determines the surface information based on the changed threshold value, and wherein the thermal analysis unit performs the thermal analysis of convection on the structure and the thermal analysis of radiation on the structure (with Zhang as for claim 8, i.e. interactive debugging of the model and the exterior/interior classification need for the gray body calculations.).

Regarding claims 10-15 and 17-18, the claims recite the same substantive limitations as found among those of claims 1-6 and 8-9 and are rejected under the same reasoning.

Regarding claim 19, Gilmore discloses a non-transitory storage medium storing a program causing a computer to execute an information processing method of performing a thermal analysis including a thermal analysis of convection and a thermal analysis of radiation, the method comprising (the memory, computer, and codes/programs as cited for claim 1):
[the method performed by the system of claim 1] (rejected as obvious over Gilmore and Zhang as for claim 1).

Regarding claims 20-22, the claims recite the same substantive limitations as found among those of claims 2 and 8-9 and are rejected under the same reasoning.

Response to Arguments
Objections Of Claims
Examiner: The objection is withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. § 112
Examiner: The rejection is withdrawn in view of the amendment to the claims.

Rejections Under 35 U.S.C. § 101
Applicant (P10:¶1-P12:¶1):
Applicant respectfully disagrees and submits that the rejected claims arc patent eligible. In addition, Applicant submits that the Examiner has not properly performed the analysis for patent eligibility under the guidance from the U .S.P.TO regarding the § 101 rejections as will be discussed in the following.
… [guidance citations omitted]
Applicant submits that the Examiner has not completed the analysis for subject matter eligibility provided in the as discussed in the following. Moreover, Applicant submits that amended independent claims 1, IO and 19 are eligible for patent subject matter and therefore the rejection under 35 U.S.C. §101 is improper.
As provided in the MPEP 2106, the Examiner should apply the eligibility test in Steps 2A and 2B. Applicant submits that the Examiner has not fully performed the analysis of step 2A. In addition, even if the claim is determined to be directed to one of the judicially recognized exceptions, the Examiner has not performed the analysis of step 2B.
… [claim limitations omitted]
Applicant submits that amended independent claims 1, IO and 19 and their respective dependent claims satisfy the requirements for subject matter eligibility under 35 U.S.C. §101 according to MPEP 2106 as analyzed in the following.
Examiner’s response:
The examiner respectfully disagrees as discussed further herein below; and submits that a proper analysis was made in the prior Office Action.
Applicant (P12:¶1-P15:¶1) – regarding step 2A – prong one, citations and Applicant’s summary of guidance is omitted:
…
The Examiner contends that the rejected claims fall within the mental process. Applicant respectfully disagrees as follows.
… Here, the claim does not recite an abstract idea. The elements that the claim recites are: to derive a form coefficient which is used for the thermal analysis of radiation based on structure data; to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure for the thermal analysis of convection; to perform the thermal analysis of convection on the structure based on the surface information and the thermal analysis of radiation on the structure based on the form coefficient; and to display a result of the thermal analysis on a display device.
It is clear that the operations to derive a form coefficient; to determine, based on the form coefficient, surface information; to perform the thermal analysis of convection on the structure based on the surface information and the thermal analysis of radiation on the structure based on the form coefficient; and to display a result of the thermal analysis on a display device are concrete operations that involve surface of a structure, thermal analysis of convection and radiation on the structure, and a display device. These operations cannot be performed in the human mind. They are not abstract ideas.
…
Since the human mind is not equipped to access surf ace of a structure or a display device, the limitations cannot practically be performed in the human mind. Accordingly, the claims do not recite a mental process. The exception that the claim cannot practically be performed in the mind is an important exception because without this exception virtually all inventions can be considered as mental processes. This rule is supported by several court cases, including the Research Corp. Techs and SiRF Tech cases as discussed below.
…
Applicant submits that amended claims 1, 10 and 19 are NOT directed to an abstract idea, as provided by MPEP 2106J)4.{a){2)III and further analyzed below, and therefore qualify as eligible subject matter under 35 U.S.C. § 101.
The operations of deriving a form coefficient, determining surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure, performing the thermal analysis of convection and radiation, and displaying a result of the thermal analysis on a display device, can never be performed in the mind of a human being. Based on the reasoning in the Research Corp. Techs and SiRF Tech cases, the presence and active participation of the concrete and palpable components of "a database," "a storage," and "a network." render the claim patent-eligible.
Accordingly, Applicant submits that the rejected claims do not recite or are directed to an abstract idea. Therefore, according to the guidelines in the MPEP 2106.04(a)(2), the claims are patent eligible.
Examiner’s response:
As regards the allegation “the human mind is not equipped to access surf ace of a structure or a display device”, please consider the claims do not require “access surface of a structure” and that the display of results is merely instruction to use a computer in its ordinary capacity. As regards the remaining steps, the remarks merely allege that the human mind is not capable of performing the actions; however, it is not particularly pointed out how the claimed operations cannot be performed mentally. The examiner respectfully disagrees as shown in the rejection. Accordingly, the arguments are unpersuasive and the claims are rejected under 35 USC §101.

Applicant (P15:¶2-P16:¶2) – regarding step 2A – prong one, citations and Applicant’s summary of guidance is omitted:
In the unlikely event that these operations can be performed in the human mind, the analysis in Step 2A further involves prong two. Under prong two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole "integrates the recited judicial exception into a practical application of that exception."
…
Applicant submits that the Examiner's reasoning is not a proper analysis of the prong two in Step 2A. …
Here, the Examiner merely made a conclusory statement that the judicial exception is not integrated into a practical application without the considerations identified by the Supreme Court and the Federal Circuit, such as improving technology, seffecting [sic] a particular treatment or prophylaxis, implementing with a particular machine, etc.
Applicant submits that, inter alia, the claims integrate the judicial exception, if any, into a practical application. For example, claim 1 recites to perform the thermal analysis of convection on the structure based on the surface information and the thermal analysis of radiation on the structure based on the form coefficient. All of the operations are carried out on structure data and a structure, which is a practical application the field of thermal analysis, Computer Aided Diagnosis (CAD) which involves thermal analysis and thermal network model of a structure.
The claim, therefore, is directed to a technique to improve the technology in thermal analysis in a designing process of electronic devices. In addition, due to the limitations of deriving a form coefficient, determining surface information, and performing the thermal analysis of convection and radiation on the structure, the claim is not a drafting effort designed to monopolize the judicial exception.
Examiner’s response:
The examiner respectfully disagrees. In particular, for each limitation that is not part of the judicial exception, the rejection presents why (individually and in combination) the remaining elements do not incorporate the judicial exception into a practical application, e.g. mere instruction to implement the exception. As regards the alleged practical application, the remarks do not identify those claim limitations which incorporate the judicial exception into a practical application, but rather only provide a high level summary of the claim language. As regards the alleged “improve the technology”, the limitations identified are those of the judicial exception itself and accordingly cannot incorporate the exception into a practical application. Accordingly, the arguments are unpersuasive and the claims are rejected under 35 USC §101.

Applicant (P15:¶2-P16:¶2) – regarding step 2A – prong one, citations and Applicant’s summary of guidance is omitted:
…
Applicant submits that amended claims 1, 10 and 19 amount to significantly more than the judicial exception itself according to the above examples. The claims add specific limitations and add unconventional steps that confine the claim to a particular useful application such as deriving a form coefficient, determining surface information, and performing the thermal analysis of convection and radiation on the structure.
Examiner’s response:
The examiner respectfully disagrees. In particular, the limitations identified are those of the judicial exception itself and accordingly cannot amount to significantly more than the judicial exception itself. Accordingly, the arguments are unpersuasive and the claims are rejected under 35 USC §101.

Rejections under U.S. C. § 103
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-6, 8-15, and 17-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CAO, KANG, AND JOHN BAKER. "Application of Transient Network Models for Near Space Thermal Management." In 46th AIA A Aerospace Sciences Meeting and Exhibit. 14 pages (2008).
Discussing network models combining conduction, convection, and thermal analyses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147